                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 CANDIE DORREEN SMITH,                           )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )       Case No. 3:20-cv-00520
                                                 )       Judge Aleta A. Trauger
KILOLO KIJAKAZI,1                                )
Commissioner of Social Security,                 )
                                                 )
     Defendant.                                  )


                                            ORDER

       For the reasons set forth in the accompanying Memorandum, the plaintiff’s Amended

Objections (Doc. No. 26) are OVERRULED, and the Magistrate Judge’s Report and

Recommendation (Doc. No. 24) is ACCEPTED AND ADOPTED in its entirety. The plaintiff’s

Motion for Judgment on the Administrative Record (Doc. No. 21) is DENIED, and the

Commissioner’s denial of benefits under the Social Security Act is AFFIRMED.

       The Clerk shall enter judgment for the defendant, in accordance with Rule 58 of the Federal

Rules of Civil Procedure.

       It is so ORDERED.




                                             ALETA A. TRAUGER
                                             United States District Judge



       1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for
former Commissioner Andrew Saul as the defendant in this lawsuit.



     Case 3:20-cv-00520 Document 29 Filed 09/10/21 Page 1 of 1 PageID #: 774
